The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 04/08/2022.
4.	Claims 1-9 are currently pending.
5.	Claim 9 has been withdrawn.
6.	Claims 1, 7, and 9 have been amended.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7:
	Claim 7 fails to further limit claim 1, from which it depends because claim 1 already sets forth the limitations of claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoto et al (US 2014/0069585).
Regarding claim 1:
	Aoto teaches a susceptor (structure of fig 2) [fig 2 & 0039], comprising: a base (base, 10) [fig 2 & 0039]; a substrate placing member (electrostatic chuck, 9) provided on the base (10) [fig 2 & 0039]; a bonding layer (bonding layer, 20) configured to bond (bonded to) the base (10) and the substrate placing member (9) [fig 2 & 0039]; and a protection member (seal member, 22) disposed in a space which an outer peripheral surface of the bonding layer faces (see fig 2) [fig 2 & 0039], wherein the base (10) has a protruding portion (peripheral convex portion) coated by a thermally sprayed film (sprayed film, 131) at an outside of the substrate placing member (9), the protection member (22) contacts and is compressed by the protruding portion (peripheral convex portion) and the substrate placing member (9) [fig 2-3 & 0039, 0065].
Regarding claim 2:
Aoto teaches the protection member (22) is made of a porous body (it is noted that all materials have a porosity) [fig 2 & 0039].
Regarding claim 6:
Aoto teaches the protection member (71) has elasticity (O ring – furthermore, it is noted that all materials have an elasticity) [fig 2 & 0039].
Although taught by the cited prior art, the claim limitations “wherein the protection member has elasticity in which the protection member extends and contracts in a direction in which thermal expansion or thermal contraction of the base and the substrate placing member is absorbed” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. Specifically, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, because the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claim 7:
Aoto teaches the protection member (22) is disposed in a compressed state in a gap (see fig 2) formed by an inner peripheral surface of the protruding portion (peripheral convex portion) and an outer peripheral surface of the substrate placing member (9) [fig 2 & 0039]. 
Regarding claim 8:
Aoto teaches a substrate processing apparatus (plasma etching apparatus, 100) [fig 1 & 0035], comprising: a processing chamber (chamber, 1) in which plasma is formed [fig 1 & 0035]; and the susceptor as claimed in claim 1 (see rejection of claim 1 set forth above), and disposed in the processing chamber (see fig 1) [fig 1 & 0035].

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoto et al (US 2014/0069585) as applied to claims 1-2 and 6-8 above, and further in view of Fink (US 2006/0225654).
The limitations of claims 1-2 and 6-8 have been set forth above.
Regarding claims 3-4:
	Aoto does not specifically teach the protection member is made of a fabric material or a sponge; and wherein the protection member is made of a mesh, an non-woven fabric, a twisted thread or a woven fabric.
	Fink teaches a protection member (disposable component) is made of a fabric material or a sponge (fiber) [fig 1 & 0017, 0019-0020]; and wherein the protection member (disposable component) is made of a mesh, an non-woven fabric, a twisted thread or a woven fabric (fiber, woven fiber, or non-woven fiber) [fig 1 & 0017, 0019-0020].
	Aoto and Fink are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the protection member of Aoto to include the materials of Fink to provide for significant advantages in terms of cost, down time, and turnaround rate [Fink - 0019-0020].
13.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoto et al (US 2014/0069585) as applied to claims 1-2 and 6-8 above, and further in view of Nishimoto et al (US 2005/0042881).
The limitations of claims 1-2 and 6-8 have been set forth above.
Regarding claim 5:
	Aoto does not specifically disclose the protection member is made of a fluorine containing resin material.
Nishimoto teaches a protection member (71) is made of a fluorine containing resin material (fluoric resin) [fig 6A-6B & 0058-0059]. 
Aoto and Nishimoto are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the protection member of Aoto to be made of a fluorine containing resin material, as in Nishimoto, because such is a material resistant to deterioration caused by active species [Nishimoto – 0023, 0063]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 04/08/2022, with respect to the rejection of claim(s) 1-2 and 5-8 under 35 USC 102(a)(1) have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Aoto et al (US 2014/0069585) remedy anything lacking in the combination of references as applied above to the amended claims.
15.	Applicant’s arguments, see Remarks, filed 04/08/2022, with respect to the rejection of claim(s) 3-4 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Fink (US 2006/0225654) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endoh et al (US 2004/0134618) and Nozawa (US 2006/0175772) teach a protection member [fig 2 and 8, respectively].
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718